Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 21 - 24 and 26 are is/are rejected under 35 U.S.C. 103 as being unpatentable over US20130035400 (WO2011095341) alone or further in view of JP2012-077222.
Regarding  claim  21, US’400 discloses coated metallic effect pigments with silicon dioxide, in which at least one of alkoxysilane(s) and silicon halide(s) in organic solvent are reacted with water in the presence of metallic effect pigments, wherein the reaction comprises at least two steps, where (a) the reaction is carried out with addition of acid in a first step and with addition of base in a second step or where (b) the reaction is carried out with addition of base in a first step and with addition of acid in a second step (claim 6). The applied silicon oxide coating is subsequently subjected to organic-chemical modification (claim 15). The metallic effect pigments such as PVD aluminum  pigment preferably have a particle size distribution with a D50 of 2 to 75 micron([0090])and [0106]).  
US’400 discloses that the metallic effect pigments are coated with the same amounts of silicon oxide as in a purely basic procedure used typically in the prior art, despite the fact that the reaction begins in an acidic or acidified reaction solution and ends, preferably by way of a pH gradient, in a less acidic, neutral or basic, range. 
Thus,  it  would   have  been  obvious   to  one of  ordinary  skill  in the  art  before the  effective  filing  date  of  the  instant  application  to  obtain the  same  amount  of  the  silica  as  Applicants set  forth  in the  instant  application,  motivated  by the  fact that US’400 discloses that the metallic effect pigments are coated with the same amounts of silicon oxide as in a purely basic procedure used typically in the prior art. 

Example 1: 5.0g of the obtained aluminum-particle dispersion(an aluminum particle dispersion having 5 mass %), and 0.57g of tetraethoxysilane( moleculare weight 208.32) are used . Then, an aluminum pigment dispersion in which a silica coating is formed on the surface of aluminum particles is obtained (claims, [0010], [0030]-[0033], [0040]-[0042], [0050], [0057], [0063]-[0070], [0075]-[0088], Examples). The weight percentage of the silica (molecular weight 60.08) coating in the aluminum pigment on which the silica coating is up to 39.6wt% after calculating the mass of the aluminum particles is( 5x0.05=0.25g) and the mass of Si02 derived from 0.57g TEOS ( 0.57x60.08/208.32=0.164g).Thus, 0.25g( 5x 5%) of aluminum particles can be coated with up to 0.164g( in 0.57g TEOS) of SiO2. Therefore, the weight percentage of the silica coating in the aluminum pigment on which the silica coating is formed is up to 0.164/ (0.164+0.25)x 100=39.6% by weight. 
Regarding claim 24, US’400 discloses that aminosilanes are commonly used as surface modifiers, in order to allow effective attachment of the metallic effect pigment to the binder. For that purpose, however, it is common to use amounts of at least 1% by weight, based on the metallic effect pigment ([0124]).
.

Response to Arguments
Applicant's arguments filed 12/02/2020 have been fully considered but they are not persuasive. 
The Applicant argues that the Examiner fails to review US’400, in its entirety, to determine what amount of silicon oxide a person of ordinary skill in the art would have understood this phrase (i.e., “the same amounts of silicon oxide as in a purely basic procedure used typically in the prior art”) to mean since there are multiples disclosures in US’400 that guide a person of ordinary skill in the art to understand what is meant by 
The Examiner respectfully submits that a reference is not limited to the teaching in its preferred embodiment (A reference is good not only for what it teaches but also for what one of ordinary skill might reasonably infer from the teachings.  In re Opprecht 12 USPQ 2d 1235, 1236 (CAFC 1989); In re Bode USPQ 12; In re Lamberti 192 USPQ 278; In re Bozek 163 USPQ 545, 549 (CCPA 1969); In re Van Mater 144 USPQ 421; In re Jacoby 135 USPQ 317; In re LeGrice 133 USPQ 365; In re Preda 159 USPQ 342 (CCPA 1968).  In addition, "A reference can be used for all it realistically teaches and is not limited to the disclosure in its preferred embodiments" See In re Van Marter, 144 
Applicant argues that if the Office is interpreting the phrase, “the same amounts of silicon oxide as in a purely basic procedure used typically in the prior art” to cover any amount of silicon oxide, the range of possibilities for the weight percentage of silicon oxide in the pigment is so broad as to encompass nearly a limitless number of distinct compositions.
The Examiner respectfully submits  that  the US’400 covers  the silica amount  range  made by pure  basic  procedures. The prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83. The references disclosed by the prior art are merely some examples. Generally differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not 
The Applicant argues that MPEP 2144.08 recites, “When a single prior art reference which discloses a genus encompassing the claimed species or subgenus but does not expressly disclose the particular claimed species or subgenus, Office personnel should attempt to find additional prior art to show that the differences between the prior art primary reference and the claimed invention as a whole would have been obvious.”  
The  Examiner respectfully  submits  that the  primary  prior  art US’400  discloses  the  silica  amount can  be  obtained  by a pure basic  procedure. The  Applicant  fails  to  provide  any  factual  evidence  to  show  that the basic  procedure  cannot produce  the  claimed  silica amount. 
The Applicant argues that the prior art, specifically EP’222 referenced in US’400, explicitly teaches away from the range claimed in claim 21 (i.e., “wherein the Si02 layer amounts to 30 to 45 wt.-%, based on a total weight of the coated PVD metal effect pigment”). 
The Examiner respectfully submits that a reference is not limited to the teaching in its preferred embodiment (A reference is good not only for what it teaches but also for what one of ordinary skill might reasonably infer from the teachings.  In re Opprecht 12 USPQ 2d 1235, 1236 (CAFC 1989); In re Bode USPQ 12; In re Lamberti 192 USPQ 278; In re Bozek 163 USPQ 545, 549 (CCPA 1969); In re Van Mater 144 USPQ 421; In re Jacoby 135 USPQ 317; In re LeGrice 133 USPQ 365; In re Preda 159 USPQ 342 (CCPA 1968).  In addition, "A reference can be used for all it realistically teaches and is 
The Applicant argues that JP’222 was published on April 19, 2012 (i.e., more than one year later than the filing date of US’400 (February 4, 2011)). A person of ordinary skill in the art will also immediately conclude that any statements made in US’400 with respect to the amount of silicon oxide being the amount used typically in the prior art can be valid only for prior art that was known to the inventors of US’400, such as EP’222 and EP’ 195. This is confirmed by the fact that the Examples of US’400 vary the amount of the Si02 layer only between 6.6 to 9.6 wt.-% (i.e., within the ranges suggested by EP’222 and EP’ 195). JP’222 was not known to the inventors of US’400.
The  Examiner  respectfully  submits  that it  would  be  obvious  to  one  of  the  ordinary  skill  in  the  art  prior  to  the effective filing  date  of  instant  application  to obtained  the  claimed  product  with the  claimed  silica  amount.  In response to Applicant's argument based upon the age of the references, contentions that the reference patents are old are not impressive absent a showing that the art tried and failed to solve the same problem notwithstanding its presumed knowledge of the references.  See In re Wright, 569 F.2d 1124, 193 USPQ 332 (CCPA 1977). It  is obvious  for  one  of  ordinary  skill  in the  art  to  apply  the  silica  amount of JP’222 to  the  teaching  of  the  US’400 after  the  published  date  of  JP’222 but  before the  effective  filing  date of  the  instant  application  to  obtain  the  claimed  silica  amount  for  the pigment  composition.

The  Examiner respectfully  submits  that In response to Applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Furthermore, a reference is not limited to the teaching in its preferred embodiment (A reference is good not only for what it teaches but also for what one of ordinary skill might reasonably infer from the teachings.  In re Opprecht 12 USPQ 2d 1235, 1236 (CAFC 1989); In re Bode USPQ 12; In re Lamberti 192 USPQ 278; In re Bozek 163 USPQ 545, 549 (CCPA 1969); In re Van Mater 144 USPQ 421; In re Jacoby 135 USPQ 317; In re LeGrice 133 USPQ 365; In re Preda 159 USPQ 342 (CCPA 1968).  In addition, "A reference can be used for all it realistically teaches and is not limited to the disclosure in its preferred embodiments" See In re Van Marter, 144 USPQ 421). The prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83.
The Applicant argues that Example 1 of JP’222 is 1.9 micrometers (see step 
In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant primarily argues thatJP’222 does not expressly teach the claimed diameter.  This argument merely agrees with the basis for the rejection under 35 U.S.C. 103(a), which admits that JP’222 does not disclose the entire claimed invention.  Rather, JP’222 is relied upon to teach claimed elements missing from US’400. The Examiner .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453.  The examiner can normally be reached on Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731